DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a driving force distribution device comprising the combination of features that are recited.  Specifically, the prior art cannot be interpreted as disclosing all of the features. For example, in the closest prior art Arhab et al. (US 2016/0084322) the projecting pieces project radially outward from the base portion (innermost end of 58 and 62). There would be no reason apparent in the prior art why one would switch the orientation of the base portion, which consequently would require a redesign.
The amendments in addition to further consideration overcome the prior rejection under 112(b). With regard to claim 3, the further recitation makes clear the precise orientation of the feature intended to be encompass. With regard to claim 6, the amendment in view of further consideration of the specification makes clear that the thickness is measured in the axial direction and the part being described extends in the radial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/STACEY A FLUHART/Primary Examiner, Art Unit 3659